Title: To George Washington from Edmund Pendleton, 22 December 1778
From: Pendleton, Edmund
To: Washington, George


  
    Dear General
    Caroline Virga Decr 22d 1778.
  
I thank you for yr esteemed favr of Octr 12th lately come to hand & assure you that in laying by my former letters ’til you could tel me you was in health, without interfering with more important Objects, (than my letters I mean, not yr health,) you did with them as I wished, and the hope of that alone induced me to write.
  I am under great Obligations by your Attention to Majr Taylor & feel conviction of the justice of yr Objections to his being thrown into the line. I think his case is hard having had for near two years almost the whole duties of the Regiment, and seing daily inferior Officers rise above him in the line whilst he remains in Statu quo, which in fact is loosing rank, considering it in a Relative view. And tho’ I would not wish him Relieved at the expence of that Justice wch is due to others, yet how shall I perswade him to return Under the disagreable situation he must thus endure without any very promising prospect of amendmt; unless indeed his services were essentially necessary to  
    
    
    
    the general good, & then I am perswaded he would need no Stimulas from his friends to continue under almost any circumstances: I must leave him to the influence of his own feelings, and of your advice, which I beleive will have more weight with him than any thing I can say on the Subject: some Gentn of Congress are inclined to do something for him, but I do not se[e] what it can be, unless by the promotion of Colo. Hazen or allowing two Lieut. Colos. to that Regiment, on Account of it’s size, they create a Vacancy in it.
I consider the Manifesto of the Commissioners as their last effort, in an Attempt to divide Us; & wished us to double our Attention to Union, the Radical antedote, which I judged would hasten the accomplishment of our wishes—It is with concern I view the opening of somethings at this time which may feed their hopes of success & delay Peace, however otherwise proper to be enquired into. Your last Accounts seem to indicate the Enemy’s total evacuation of New York, notwithstanding the Season, I suppose they mean to go to the West Indies, which will probably be an uncommonly Warm Climate.
Drafting in any Shape is so unpopular a measure, that our Assembly have laid it aside, & depend for recruiting Our Regiments upon high bounties only, which I fear will fail, as ’tis difficult to reach the Point of avarice now in fashion. They tax deep, having added 1 per Cent to that of last year, which as tis supposed the Assessment will be double, will make the Payment 6 fold, and occasion distress to many individuals. General Nelson & Colo. Wm Flemming are sent to Congress in the room of Bannister & Harvey who have declined.
The Nominal price of every thing here is enormous, Our Produce as well as imported necessaries, and the expences of next Campaign I suppose will be an Alarming Sum, however we must se it out, & not look back.
I cordially wish you and the good Lady (who I am told is now with you) many returns of happy years, in which Mrs Pendleton desires to be joined. I am with great esteem Dr Sr Yr Affecte & mo. Obt Servt

  Edmd Pendleton

